DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0175426, filed on 12/15/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 4, 5, 8 and 10 require that a controller is configured to: (i) “calculate an amount of hydrogen discharged…,” (ii) “calculate the amount of the supplied hydrogen,” (iii) “calculate the amount of the consumed hydrogen,” (iv) “calculate the amount of the pressurized hydrogen,” and (v) “controller calculates a compensation value.” In light of the MPEP, section 2181(II)(B), the elemental means “controller” lacks specific structures for performing its respective functions and is thus interpreted as ‘computer-implementing means’ for performing their respective functions.  The section further states that, for computer-implemented 35 USC 112(f) claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite, and further that, if the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art.  In this case, the algorithms for claimed functions (i)-(iv) are disclosed in at least paragraphs [pars. 0044-0054] of the PgPublication of instant specification.  However, an algorithm for claimed function (v) does not seem to be disclosed in the disclosure of the instant specification.  Thus, as long as the prior art teaches or discloses any suitable algorithm to perform the function (v), it will meet the requirements of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 limitation “wherein when the amount of the discharged hydrogen is at or above the reference value, the controller calculates a compensation value from the amount of the discharged hydrogen,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Throughout the specification, it is merely disclosed that “the compensation value is calculated from the amount of the discharged hydrogen.”  However, there is no algorithm provided in the specification for this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (US 2010/0015484 A1) in view of Yoshida (US 2008/0220303 A1).
	Regarding Claim 1, Ishigaki discloses a fuel cell system 1 [pars. 0036-48; Fig. 1] comprising:
a hydrogen supply unit (portion of hydrogen supply flow passage 22 between joining part A1 and joining part A2) connected to a hydrogen inlet side of a fuel cell stack, with a supply valve (shut valve 26 or regulator 27) and a sensor (pressure sensor upstream of injector 28 – not shown [par. 0042]) being provided in the hydrogen supply unit;
a hydrogen discharge unit connected to a hydrogen outlet side of the fuel cell stack, with a water trap (gas-liquid separator 30) and a purge valve being provided in the hydrogen discharge unit (gas/water discharge valve 31); and
a controller (control part 7) configured to calculate an amount of hydrogen discharged through the purge valve from an amount of hydrogen supplied to the fuel cell stack and an amount of hydrogen consumed therein {That is, control part 7 adds up the hydrogen consumption and the feedback correction flow rate to calculate the jet flow rate of the injector 28 (a jet flow rate calculating function: B6 and a fuel consumption calculating function: B1) [pars. 0054-58; Fig. 2], and to perform control of the supply valve when the amount of the discharged hydrogen is at or above a reference value {That is, control part 7 calculates the total discharge amount of the hydrogen off gas from the gas/water discharge valve 31 based on the change of a gas supply state form the injector 28 to judge whether or not the calculated purge amount is a predetermined target amount or more (purge amount deviation judgement function, B8) [pars. 0057-58; Fig. 2]}. [pars. 0054-59,0066-67].
	It is unclear from the disclosure of Ishigaki whether the controller perform compensation control of the supply valve when the amount of the discharged hydrogen is at or above a reference value.  However, Yoshida, from the same field of endeavor, discloses a fuel cell system in which a controller (control unit 50) adjusts degree of opening adjustment signal to control the valve degree of opening of the supply valve (opening adjustment valve) in accordance with the hydrogen purge amount (as an operating condition) in the event the pressure of the hydrogen gas (supply flow rate of the hydrogen gas) is below a control target pressure due to purging [Yoshida – pars. 0004-12,0021,0042,0052].  Yoshida further teaches adjusting the degree of opening of the purge valve to replace the hydrogen gas to prevent a reduction in the cell voltage of the fuel cell when the summation value of purging time exceeds a predetermined number when the purge valve is opened (i.e., when the amount of the discharged hydrogen is at or above a reference value) [Yoshida – par. 0072].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Yoshida to have modified the system of Ishigaki to have configured the controller to perform compensation control of the supply valve when the amount of the discharged hydrogen is at or above a reference value which may cause a reduction in the pressure of hydrogen gas to be below a control target pressure, or to replace the hydrogen gas to prevent a reduction in the cell voltage of the fuel cell when the amount of the discharged hydrogen is at or above a reference value.
	Regarding Claim 3, Ishigaki discloses wherein the purge valve is provided underneath the water trap, and when the purge valve is opened, condensate water within the water trap is first discharged, and then hydrogen is discharged (implicit due to gravity according to instant specification – PgPublication – par. 0036; Fig. 1) [Ishigaki – Fig. 1].
	Regarding Claim 4, Ishigaki discloses wherein the controller calculates the amount of the supplied hydrogen from pressure of the supplied hydrogen, which is measured through the sensor, or from a flow rate of the hydrogen [Ishigaki – pars. 0042,0054-59].
	Regarding Claim 5, Ishigaki discloses wherein the controller calculates the amount of the consumed hydrogen from electric current that is output from the fuel cell stack [Ishigaki – par. 0054].
	Regarding Claim 6, Ishigaki discloses wherein the controller calculates the amount of the discharged hydrogen by subtracting the amount of the consumed hydrogen from the amount of the supplied hydrogen [Ishigaki – par. 0058].
	Regarding Claim 7, Ishigaki discloses wherein the controller calculates the amount of the discharged hydrogen from the amount of the supplied hydrogen, the amount of the consumed hydrogen, and an amount of hydrogen pressurized in the fuel cell stack (i.e., by the injector/ejector) [Ishigaki – pars. 0054-59; Fig. 2].
	Regarding Claim 8, Ishigaki discloses wherein the controller calculates the amount of the pressurized hydrogen from internal pressure of a hydrogen electrode of the fuel cell stack {That is, the instant specification discloses providing an additional hydrogen sensor 150 between the ejector 140 and the anode inlet side of the fuel cell stack to measure the pressure of the hydrogen electrode [PgPublication – par. 0035; Fig. 1].  Similarly, modified Ishigaki discloses providing a pressure sensor 29 between the injector 28 and the anode inlet side of the fuel cell which is used to measure the pressure of the hydrogen gas in calculation of the amount of discharged hydrogen [Ishigaki – pars. 0042,0054-59; Fig. 1].  Thus, an ordinary skilled artisan would appreciate that the pressure sensor 29 of Ishigaki’s fuel cell system is used determine the internal pressure of the hydrogen electrode of the fuel cell stack which is then used to calculate the amount of pressurized hydrogen in the fuel cell stack}.
	Regarding Claim 9, Ishigaki discloses wherein the controller calculates the amount of the discharged hydrogen by subtracting the amount of the consumed hydrogen and the amount of the hydrogen pressurized in the fuel cell stack from the amount of the supplied hydrogen [refer to explanation of claim 8 rejection].
	Regarding Claim 10, Ishigaki discloses wherein when the amount of the discharged hydrogen is at or above the reference value, the controller calculates a compensation value from the amount of the discharged hydrogen, and controls the supply valve with a value obtained by adding the compensation value to a control value with which the supply valve is controlled, thereby preventing an undershoot or an overshoot in the amount of the supplied hydrogen [Ishigaki – pars. 0054-58; Fig. 2].	
	Regarding Claim 11, Ishigaki discloses a method of controlling the fuel cell system 1 [pars. 0036-48,0054-59,0066-67; Figs. 1-2] according to claim 1, the method comprising:
calculating an amount of hydrogen supplied to the fuel cell stack and an amount of hydrogen consumed therein [pars. 0054-58; Fig. 2];
calculating an amount of discharged hydrogen from the amount of the hydrogen supplied to the fuel cell stack and the amount of the hydrogen consumed therein [pars. 0054-58; Fig. 2];
determining whether or not the amount of the discharged hydrogen is at or above a reference value [pars. 0057-58; Fig. 2]; and
performing control for the amount of the hydrogen supplied through the supply valve when the amount of the discharged hydrogen is at or above the reference value [pars. 0057-58; Fig. 2].
It is unclear from the disclosure of Ishigaki whether the method of Ishigaki includes the step of performing compensation control for the amount of hydrogen supplied through the supply valve when the amount of the discharged hydrogen is at or above a reference value.  However, Yoshida, from the same field of endeavor, discloses a fuel cell system in which a controller (control unit 50) adjusts degree of opening adjustment signal to control the valve degree of opening of the supply valve (opening adjustment valve) in accordance with the hydrogen purge amount (as an operating condition) in the event the pressure of the hydrogen gas (supply flow rate of the hydrogen gas) is below a control target pressure due to purging [Yoshida – pars. 0004-12,0021,0042,0052].  Yoshida further teaches adjusting the degree of opening of the purge valve to replace the hydrogen gas to prevent a reduction in the cell voltage of the fuel cell when the summation value of purging time exceeds a predetermined number when the purge valve is opened (i.e., when the amount of the discharged hydrogen is at or above a reference value) [Yoshida – par. 0072].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Yoshida to have modified the method of Ishigaki to have included the step of the performing compensation control for the amount of hydrogen supplied through the supply valve when the amount of the discharged hydrogen is at or above a reference value which may cause a reduction in the pressure of hydrogen gas to be below a control target pressure, or to replace the hydrogen gas to prevent a reduction in the cell voltage of the fuel cell when the amount of the discharged hydrogen is at or above a reference value.
	Regarding Claim 12, Ishigaki discloses wherein, in the calculating of the amount of the discharged hydrogen, the amount of the discharged hydrogen is calculated from the amount of the supplied hydrogen, the amount of the consumed hydrogen, and an amount of hydrogen pressurized in the fuel cell stack (i.e., by the injector/ejector) [Ishigaki – pars. 0054-59; Fig. 2].
	Regarding Claim 13, Ishigaki discloses wherein, in the calculating of the amount of the discharged hydrogen, the amount of the discharged hydrogen is calculated by subtracting the amount of the consumed hydrogen and the amount of the hydrogen pressurized in the fuel cell stack from the amount of the supplied hydrogen {That is, the instant specification discloses providing an additional hydrogen sensor 150 between the ejector 140 and the anode inlet side of the fuel cell stack to measure the pressure of the hydrogen electrode [PgPublication – par. 0035; Fig. 1].  Similarly, modified Ishigaki discloses providing a pressure sensor 29 between the injector 28 and the anode inlet side of the fuel cell which is used to measure the pressure of the hydrogen gas in calculation of the amount of discharged hydrogen [Ishigaki – pars. 0042,0054-59; Fig. 1].  Thus, an ordinary skilled artisan would appreciate that the pressure sensor 29 of Ishigaki’s fuel cell system is used determine the internal pressure of the hydrogen electrode of the fuel cell stack which is then used to calculate the amount of pressurized hydrogen in the fuel cell stack}.
	Regarding Claim 14, Ishigaki discloses wherein, in the performing of the compensation control for the amount of the supplied hydrogen, when the amount of the discharged hydrogen is at or above the reference value, a compensation value is calculated from the amount of the discharged hydrogen, and the supply valve is controlled with a value obtained by adding the compensation value to a control value with which the supply valve is controlled, thereby preventing an undershoot or an overshoot in the amount of the supplied hydrogen [Ishigaki – pars. 0054-58; Fig. 2].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki and Yoshida, as applied to claim 1 above, and further in view of Senner (US 2011/0143234 A1).
	Regarding Claim 2, Ishigaki discloses wherein the sensor is a pressure sensor and is provided between the supply valve and a variable gas supply device such as an injector 28 [pars. 0042,0014].  Ishigaki fails to disclose an ejector in place of the injector or in addition to an injector.  However, Senner, from the same field of endeavor, discloses using a combined injector/ejector 16 though which hydrogen gas is provided to the fuel cell 12 as a known device that has a duty cycle that provides a flow of hydrogen gas from a hydrogen source, such that, at low stack current densities, only a small amount of hydrogen is required for proper fuel cell stack operation so that it is opened less often [Senner – pars. 0020-21; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Senner to have further modified the system of Ishigaki to include a combined injector/ejector as a variable gas supply device that is as a known device that has a duty cycle that provides a flow of hydrogen gas from a hydrogen source, such that, at low stack current densities, only a small amount of hydrogen is required for proper fuel cell stack operation so that it is opened less often.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724